DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated October 1, 2020 was submitted on January 29, 2021.  Claims 1 and 20 have been amended.  Claims 22 and 23 have been added.  Claim 19 has been canceled.  Claim 21 was previously canceled.  Claims 1-18, 20, 22 and 23 are pending.
The amendments to claim 1 have overcome the prior art rejections of claims 1-18 and 20 as set forth in the final Office Action (¶¶ 8-23 of the non-final Office Action) and these rejections have therefore been withdrawn.  Claims 1-18 and 20, however, are subject to a new grounds of rejection as detailed below.  New claims 22 and 23 have also been rejected as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-16 and 18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kluit, “The development of in-situ foamed sandwich panels”, (cited in IDS submitted 9 January 2019).
Regarding claim 1, Kluit discloses a method of manufacturing a sandwich panel (pg. 35, 1st paragraph of Kluit, method used to obtain fully thermoplastic sandwich panels) comprising the steps of: a) an assembling step of providing a plate-shaped assembly of a first cover part and a second cover part and between these cover parts a core part of a thermoplastic material containing a physical blowing agent (pg. 39, 1st full paragraph of Kluit, several foamable films made by impregnating polymer films with blowing agent stacked between two facings; paragraph spanning pp. 40-41 of Kluit, blowing agent is acetone which is a physical blowing agent), wherein the thermoplastic material of the core part is selected from the group consisting of polyetherimide (PEI), polyethersulfone (PES), polysulfone (PSU), polyphenylenesulphide (PPS), polyphenylsulfone (PPSU), polyketone, liquid crystal polymers, polycarbonate (PC) and propylene (pg. 35, 2nd full paragraph of Kluit, polyetherimide used as core material; claim only requires one of the recited materials) and the physical blowing agent is a swelling agent for the nd full paragraph of Kluit, assembly placed in pre-heated press; pg. 38, 1st full paragraph of Kluit, press has upper and lower press plates; pg. 42, 1st full paragraph of Kluit, initial temperature of press for polyetherimide sandwich was 155-210 ℃; polyetherimide has glass transition temperature of 217 ℃); c) a foaming step of foaming the thermoplastic material in the core part under pressure and at 10the foaming temperature wherein the spacing between the press tools is increased (pg. 39, 2nd full paragraph of Kluit, after short heating time press is slowly opened allowing blowing agent to boil resulting in formation of foam); d) a cooling step of cooling the foamed sandwich panel resulting from step c), while the sandwich panel is maintained under pressure between the press tools (pg. 39, 2nd full paragraph of Kluit, when press opened to desired distance press plates are cooled down to room temperature; panel would necessarily be maintained under pressure during cooling as a result of pressure exerted by blowing agent); e) a discharging step of removing the thus cooled sandwich panel from the press (pg. 39, 2nd full paragraph of Kluit, press is opened and sandwich can be removed); and f) a drying step of drying the sandwich panel thus obtained (pg. 39, 2nd full paragraph of Kluit, sandwich is dried in an oven)15.
Kluit specifically disclose that the cooling step d) is carried out in two substeps, comprising a first substep d1) of cooling the foamed assembly from the foaming temperature to an intermediate temperature in the range of 70-100 °C at a first cooling rate and a second substep d2) of cooling the foamed assembly from the intermediate temperature to ambient temperature at a second cooling rate wherein the second cooling rate is 20less than the first cooling rate, thereby rd full paragraph of Kluit).  In order to avoid this effect, Kluit discloses that the sandwich panel must be cooled down slower (i.e., at about 20 ℃ per minute vs 200 ℃ per minute) at temperatures near the boiling point of the blowing agent under prevailing pressure (pg. 44, 3rd full paragraph of Kluit).  Regarding the disclosure in Kluit of the use of acetone (i.e., a swelling agent) as a blowing agent, Kluit discloses that rapid cooling to room temperature always resulted in bad adhesion and discloses reducing the cooling rate at 90 °C to 20 °C/minute (Kluit pg. 63, sec. 4.2.1).  While Kluit specifically discloses an initial cooling rate of 100 °C/minute for acetone (Kluit pg. 63, sec. 4.2.1), Kluit discloses this cooling rate merely as an example of a “rapid cooling rate”.  In particular, Kluit does not disclose any adverse effect from using a higher initial cooling rate with acetone.  In view of the disclosure above in sec 3.3.2.9 of Kluit that initial cooling should be as quick as possible, one of skill in the art would have been motivated to use a higher initial cooling rate (i.e., 200 ℃/min) down to 90 ℃ when using acetone as a blowing agent.  Moreover, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to change the cooling rate from 200 ℃/min to 20 ℃/min at a temperature of 90 ℃ when using acetone as a blowing agent.  Accordingly, one of skill in the art would have been motivated to change the cooling from 200 rd full paragraph of Kluit).  
Regarding claim 2, Kluit discloses all claim limitations above but does not specifically disclose that the first cooling rate is more than 200 °C/min.  Moreover, Kluit discloses a first cooling rate of 200 ℃ (pg. 44, 3rd full paragraph of Kluit).  Kluit, however, discloses that “it would seem appropriate to cool down as quickly as possible” to a temperature around the boiling point of the blowing agent to “freeze the state of the foam” (pg. 44, 3rd full paragraph of Kluit).  In addition, Kluit discloses that the pressing apparatus used in the experiments was only capable of cooling at rates of up to 200 ℃/min (pg. 38, 1st full paragraph of Kluit).  One of skill in the art reading Kluit would therefore have understood the recited cooling rate to be the maximum rate the apparatus was capable of cooling the sandwich.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cool the sandwich at a first cooling rate >200 ℃.  One of skill in the art would have been motivated to do so in order to “freeze the state of the foam” as taught by Kluit as well as to decrease production time (pg. 44, 3rd full paragraph of Kluit).
Regarding claims 3 and 13, Kluit discloses all claim limitations above and further discloses that the second cooling rate is less than half of the first cooling rate (pg. 44, 3rd full paragraph of Kluit, 2nd cooling rate of 20 ℃ and first cooling rate of 200 ℃ per minute).
Regarding claims 4 and 14, Kluit discloses all claim limitations above and further discloses that the second cooling rate is 25 °C/min or less (pg. 44, 3rd full paragraph of Kluit, 2nd
Regarding claims 5, 15 and 16, Kluit discloses all claim limitations above and further discloses that during substeps d1) and d2) the temperature difference between the press tools is less than 2 °C (pg. 38, 1st full paragraph of Kluit, the temperature of the press plates does not vary more than 2 ℃ from one side to the other).
Regarding claims 8 and 18, Kluit discloses all claim limitations above and further discloses that at least one of the first and second cover parts comprises a layer of a thermoplastic (pg. 35, 2nd full paragraph of Kluit, glass fiber reinforced polyetherimide used as facings; poyetherimide is a thermoplastic material).
Regarding claim 9, Kluit discloses all claim limitations above and further discloses that the thermoplastic of a cover part is selected from the group consisting of polyetherimide (PEI), polyethersulfone (PES), polyphenylsulfone (PPSU) and polysulfone (PSU) (pg. 35, 2nd full paragraph of Kluit, glass fiber reinforced polyetherimide used as facings; claim only requires thermoplastic is one of the recited thermoplastics).
Regarding claims 10 and 20, Kluit discloses all claim limitations above and further discloses that the thermoplastic of the core part is polyetherimide (PEI) (pg. 35, 2nd full paragraph of Kluit, polyetherimide used as core material).
Regarding claim 11, Kluit discloses all claim limitations above and further discloses that the physical blowing agent is acetone (paragraph spanning pp. 40-41 of Kluit, acetone used as physical blowing agent).
Regarding claim 12, Kluit discloses all claim limitations above and further discloses that at least one of the first and second cover parts comprises a layer of a fibre-reinforced thermoplastic (pg. 35, 2nd
Regarding claims 22 and 23, Kluit discloses that the physical blowing agent is acetone (¶ spanning pp. 40-41 of Kluit, blowing agent is acetone).
Claims 6, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kluit as applied to claims 1 and 2 above and further in view of Halterbeck et al. (U.S. Patent No. 6,780,280 B2, cited in previous Office Action) and Calmidi et al. (U.S. Patent No. 6,675,852 B2, cited in previous Office Action).
Regarding claims 6 and 17, Kluit discloses all claim limitations above but does not specifically disclose the surface of the press tools is provided with a layer of a material having a heat conductivity coefficient, which is higher than that of the construction material from which the press tools are made.  Halterbeck, however, discloses a pressing cushion for use in a laminating press which comprises thermally conductive threads (Abstract of Halterbeck).  According to Halterbeck, the threads can be made of thermally conductive metals such as copper, aluminum or silver (col. 3, lines 8-11 of Halterbeck).  Also according to Halterbeck, the pressure cushion transfers pressure uniformly to the pressed material while providing rapid thermal transfer from the heating plates to the pressed material thereby allowing for shorter cycle times (col. 1, lines 15-17, and 51-56 of Halterbeck).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the press plates in the method of Kluit with the pressing cushion of Halterbeck.  One of skill in the art would have been motivated to do so in order to transfer pressure uniformly to the sandwich while providing rapid thermal transfer from the heating plates thereby allowing for shorter cycle times as taught by Halterbeck (col. 1, lines 15-17, and 51-56 of Halterbeck).
Halterbeck does not specifically disclose the material the press plates are made from.  Calmidi, however, discloses a platen for use in a laminating press which is made from a low 
Regarding claim 7, Kluit in view of Halterbeck and Calmidi disclose all claim limitations above and Halterbeck further discloses the layer of material having the higher heat conductivity coefficient is a layer made of copper or aluminum (col. 3, lines 8-11 of Halterbeck).
Response to Arguments
Applicant’s arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Kluit fails to teach applicant’s combination of cooling steps to solve the problem of adhesion between the thermoplastic of the foam core and the first and second cover parts (pp. 7 of the amendment).  As set forth in the MPEP, however, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn
The applicant also asserts that one skilled in the art would not be motivated to increase the cooling rate of 100 ° C/min that Kluit already discloses as rapid cooling in the case of a swelling agent (pg. 8, 2nd full ¶ of the amendment).  Kluit, however, generally discloses cooling as quickly as possible (e.g., 200 ℃/minute) down to a temperature value around the boiling point of a blowing agent in order to freeze the state of the foam while preventing condensation at the facings (pg. 44, §3.3.2.9 of Kluit).  Kluit therefore provides clear motivation to increase the initial cooling rate above 100 ℃/min when acetone is used as a blowing agent.  With regard to the disclosure of a range of initial cooling rates of 35-115 ℃/min, the applicant asserts that the Office Action overlooks the teaching in the prior Section 5.2.2 of Kluit which discloses a cooling rate of only 1 °C/min (pg. 8, 3rd full ¶ of amendment).  The applicant does not explain how this disclosure would affect the separate teachings in Kluit of higher cooling rates to freeze the state of the foam (pg. 44, §3.3.2.9 of Kluit).  
The applicant also asserts that Kluit discloses that cooling rates of 35-115 ℃/min result in adverse effects as shown in Table 5-1 (pg. 9, 2nd full ¶ of the amendment).  Table 5-1 of Kluit, however, relates to the effect of acetone percentage and temperature on panel adhesion.  Moreover, Table 5-1 does not disclose any adverse effects resulting from using higher initial cooling rates.  
The applicant also asserts that one of skill in the art would not have been motivated to increase the cooling rate above that disclosed in Section 5.2.3 of Kluit since Kluit discloses in Section 4.2.1 that the optimal parameters include a cooling rate of 100 ℃/min (pg. 9, 4th full ¶ of the amendment).  According to Kluit, however, these “optimal parameters” were found in earlier studies (pg. 63, §4.2.1 of Kluit).  In addition, as set forth above Kluit discloses cooling as quickly as possible (e.g., 200 ℃/minute) down to a temperature value around the boiling point of a 
The applicant also asserts that one of skill in the art would not have been motivated to increase the cooling rate since Kluit discloses in Section 4.1.5 that solvents and swelling agents reduce the Tg and the viscosity of the amorphous regions of the impregnated polymer (¶ spanning. pp. 9-10 of the amendment).  Section 4.1.5 of Kluit, however, refers to process temperature and not cooling rate.  The applicant has not explained how this disclosure would lead one away from the use of the higher initial cooling rates disclosed elsewhere in the reference.
Regarding the arguments directed to the comparative date in the specification, the applicant asserts that the data in the specification is commensurate in scope with the pending claims (pg. 10, 3rd full ¶ - pg. 11, 1st full ¶ of the amendment).  The data, however, is limited to PEI as thermoplastic of the core part, acetone as a blowing agent, a single initial cooling rate of 216 ℃/min and a single second cooling rate of 20 ℃/min.  None of the currently pending claims is limited to this combination of features.  Moreover, as set forth in the MPEP, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  The data provided are for one specific polymer and blowing agents at a specific initial and second cooling rate and do not support a showing of unexpected results for the entire claimed range of any pending claim.  Accordingly, the comparative data is not commensurate in scope with any pending claim.
The applicant also asserts that one of ordinary skill in the art would, in view of Kluit’s warning regarding condensation around the boiling point of the blowing agent, would reduce the cooling rate at the last part of cooling or increase the temperature at which the reduction of the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746